UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4427


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES DENARD WASHINGTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:10-cr-00294-NCT-1)


Submitted:   November 10, 2011             Decided:   December 15, 2011


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Gregory Davis,
Senior Litigator, Winston-Salem, North Carolina, for Appellant.
Ripley Rand, United States Attorney, Robert A. J. Lang,
Assistant United States Attorney, Winston-Salem, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles Denard Washington appeals his conviction for

being a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g)(1) (2006).              On appeal, Washington contends that

the   district      court    erred     in    denying        his     motion    to    suppress

evidence produced during what he claims was an illegal seizure

of his person by police officers.                    He argues that his detention

violated the Fourth Amendment because it was not supported by a

reasonable suspicion that he was involved in criminal activity.

We affirm.

             This    court      reviews        for        clear     error     the     factual

findings underlying a district court’s ruling on a motion to

suppress    and     the    court’s     legal     conclusions         de     novo.      United

States v. Foster, 634 F.3d 243, 246 (4th Cir. 2011).                                       When

evaluating     the    denial     of     a     suppression           motion,     the    Court

construes    the     evidence     in    the      light       most    favorable        to    the

government, the prevailing party below.                     Id.

             Consistent with the Fourth Amendment, a police officer

may stop a person for investigative purposes when the officer

has   reasonable          suspicion     based        on     articulable        facts       that

criminal activity is afoot.                 United States v. Arvizu, 534 U.S.

266, 273 (2002); Terry v. Ohio, 392 U.S. 1, 22 (1968).                                Whether

there is reasonable suspicion to justify the stop depends on the

totality of the circumstances, including the information known

                                             2
to the officer and any reasonable inferences to be drawn at the

time of the stop.                United States v. Sokolow, 490 U.S. 1, 8

(1989);     Foster,       634    F.3d    at    246.       The     reasonable     suspicion

determination is a “commonsensical proposition,” and deference

should be accorded to police officers’ determinations based on

their    practical        experience      and       training.          United   States   v.

Foreman, 369 F.3d 776, 782 (4th Cir. 2004).

             Our review of the record leads us to conclude that the

district    court       correctly       determined        that    Washington’s      seizure

was    supported       by   the    requisite         reasonable        suspicion.     When

officers encountered Washington, he was in a known high-crime

area and appeared to be attempting to conceal himself behind a

dumpster.        When an officer tried to confront him, he fled and

failed to heed commands to stop.                    As we have previously stated,

such circumstances, considered in their totality, are sufficient

to support a reasonable suspicion that a person is engaged in

criminal activity.              See United States v. Johnson, 599 F.3d 339,

345 (4th Cir. 2010).              We find no merit in Washington’s reliance

on    the   fact       that,     when   taken       alone,       unprovoked     flight   or

presence    in     a    high-crime      area       will   not    support    a   reasonable

suspicion of criminal activity.                 Foreman, 369 F.3d at 782.

             Accordingly, we affirm the district court’s judgment.

We    dispense     with     oral    argument        because      the    facts   and   legal



                                               3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                4